PER CURIAM.
The petitioners, pursuant to ORS 254.080, have asked this court to correct the ballot title prepared by the Attorney General for the referendum of Enrolled House Bill 1846, and to certify a different title for said measure.
It appears from the petition that prior to July 5, 1963 there was filed in the office of the Secretary of State a petition to refer to the people by referendum Enrolled House Bill 1846 of the 52nd Legislative Assembly, and that on July 5,1963, the Attorney General returned to the Secretary of State the following ballot title:
“PERSONAL AND CORPORATION INCOME TAX BILL
“PURPOSE: To increase state revenues. Abolishes federal tax deduction. Lowers personal tax rates. Provides minimum tax. Increases corporation rates. Effective on or after January 1, 1963.”
Petitioners contend that the ballot title returned by the Attorney General is insufficient, unfair and fails to give a true and impartial statement of the chief purpose of the measure as required by ORS 254.070.①
*242After examining the measure, the ballot title prepared by the Attorney General, the petition and briefs, and hearing the arguments of the parties, we conclude that the ballot title returned by the Attorney General complies with OES 254.070, and the same is hereby approved and certified to the Secretary of State as the ballot title for the measure.

 ORS 254.070. “The ballot title mentioned in ORS 254.060 shall be used and printed on the covers of the petition when in circulation. The ballot title shall consist of a caption not exceeding six words in length by which the measure is commonly referred to or spoken of, followed by an abbreviated statement not exceeding 25 words in length of the chief purpose of the measure. The caption only shall be printed in the foot margin of each signature sheet of the petition. The 'ballot title shall be printed with the number of the measure on the official ballot. In writing the ballot title the Attorney General shall, to the best of his ability, give a true and impartial statement of the purpose *242of the measure and in such language that the same shall not be intentionally an argument or likely to create prejudice either for or against the measure.”